





Exhibit 10.1

INTERNATIONAL GOLD RESOURCES, INC.
EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of January 1, 2008 (the
“Effective Date”), by and between International Gold Resources, Inc., a Delaware
corporation (the “Company”), and Robert L. Dumont (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer (“CEO”) and the Executive desires to accept such employment,
on the terms set forth below.

Accordingly, the parties hereto agree as follows:

1 1.

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of the date hereof and
ending December 31, 2010, unless sooner terminated in accordance with the
provisions of Section 4 or Section 5 (the period during which the Executive is
employed hereunder being hereinafter referred to as the “Term”).  If either the
Company or the Executive does not wish to renew this Agreement when it expires
at the end of the initial or any renewal term hereof as hereinafter provided, it
or he shall give written notice in accordance with Section 10.4 below of such
intent to the other party at least sixty (60) days prior to the expiration date.
 In the absence of such notice, this Agreement shall be renewed on the same
terms and conditions contained herein for a term of one (1) year from the date
of expiration. The parties expressly agree that designation of a term and
renewal provisions in this Agreement does not in any way limit the right of the
parties to terminate this Agreement at any time as hereinafter provided.
Reference herein to the term of this Agreement shall refer both to the initial
term and any successive term as the context requires.

2 2.

Duties.  The Executive, in his capacity as President and CEO, shall faithfully
perform for the Company the duties of said office and shall perform such other
duties of an executive, managerial, or administrative nature as shall be
specified and designated from time to time by the Company’s board of directors
(the “Board”) (including the performance of services for, and serving on the
Board of Directors of, any subsidiary or affiliate of the Company without any
additional compensation).  The Executive shall devote substantially all of the
Executive’s business time and effort to the performance of the Executive’s
duties hereunder, provided that in no event shall this sentence prohibit the
Executive from performing personal and charitable activities and any other
activities approved by the Board, so long as such activities do not materially
and adversely interfere with the Executive’s duties for the Company.

3 3.

Compensation.

3.1

Salary.  The Company shall pay the Executive during the Term an Annual Salary at
the rate of two hundred fifty thousand dollars ($250,000) per annum (the “Annual
Salary”), payable semi-monthly, and subject to regular deductions and
withholdings as required by law.  The Annual Salary may be increased annually by
an amount as may be approved by the Board, and, upon such increase, the
increased amount shall thereafter be deemed to be the Annual Salary for purposes
of this Agreement.

3.2

Monetary-Based Awards.  The Executive may from time to time be eligible for an
annual bonus at the discretion of the Board.

3.3

Equity-Based Awards.  On the Effective Date, the Company shall issue the
Executive five (5) year cashless stock purchase warrants to purchase five
million (5,000,000) shares of the Company’s common stock, .00002 par value per
share (the “Common Stock”), at an exercise price per share equal to the closing
price of the stock on December 31, 2007 that shall vest as follows:  one million
(1,000,000) shares shall vest on the Effective Date, one million five hundred
thousand (1,500,000) shares shall vest on the first (1st) anniversary of the
Effective Date, one million five hundred thousand (1,500,000) shares shall vest
on the second (2nd) anniversary of the Effective Date, and one million
(1,000,000) shares shall vest on the third (3rd) anniversary of  the Effective
Date.  The Executive may be awarded such additional shares of Common Stock,
warrants for Common Stock, or other equity or equity-linked instrument at the
discretion of the Board.

3.4

Vacation.  During the Term, the Executive shall be entitled to vacation of
twenty (20) working days per year.

3.5

Expenses.  The Company shall pay or reimburse the Executive for all ordinary,
reasonable, and documented out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement, provided that the Executive
submits such expenses in accordance with the policies applicable to senior
executives of the Company generally.

4.

Termination Due to Death or Disability.

4.1

Death.

In the event of the Executive’s death which results in the termination of the
Executive’s employment, the Term will terminate, all obligations of the Company
and the Executive under Sections 1 through 3 will immediately cease except for
obligations which expressly continue after death, and the Company will pay the
Executive’s beneficiary or estate, and the Executive’s beneficiary or estate
will be entitled to receive, the following:




(i)

The Executive’s Compensation Accrued at Termination (as defined in Section 6.3);
and




(ii)

All rights under any compensatory plan shall be governed by such plan.




4.2

Disability

  The Company may terminate the employment of the Executive hereunder due to the
Disability (as defined in Section 6.4) of the Executive.  Upon termination of
employment, the Term will terminate, all obligations of the Company and the
Executive under Sections 1 through 3 will immediately cease except for
obligations which expressly continue after termination of employment due to
Disability, and the Company will pay the Executive, and the Executive will be
entitled to receive, the following:




(i)

The Executive’s Compensation Accrued at Termination;




(ii)

All rights under any compensatory shall be governed by such plan.

  

4.3

Other Terms of Payment Following Death or Disability

  Subject to Section 5.6, amounts payable under this Section 4 following the
Executive’s termination of employment will be paid as promptly as practicable
after such termination of employment, and, in any event, within three (3) months
after the end of the year in which employment terminates.  




5.

Termination of Employment For Reasons Other Than Death or Disability.

5.1

Termination by the Company for Cause

  The Company may terminate the employment of the Executive hereunder for Cause
(as defined in Section 6.1) at any time.  At the time the Executive’s employment
is terminated for Cause, the Term will terminate, all obligations of the Company
and the Executive under Sections 1 through 3 will immediately cease, and the
Company will pay the Executive, and the Executive will be entitled to receive,
the following:

 

(i)

The Executive’s Compensation Accrued at Termination; and




(ii)

All rights under any compensatory plan shall be governed by such plan.




5.2

Termination by the Executive Other Than For Good Reason

  The Executive may terminate his employment hereunder voluntarily for reasons
other than Good Reason (as defined in Section 6.5) at any time upon at least
thirty (30) days’ written notice to the Company.  An election by the Executive
not to extend the Term pursuant to Section 1 hereof shall be deemed to be a
termination of employment by the Executive for reasons other than Good Reason at
the date of expiration of the Term.   At the time the Executive’s employment is
terminated by the Executive other than for Good Reason, the Term will terminate,
all obligations of the Company and the Executive under Sections 1 through 3 will
immediately cease, and the Company will pay the Executive, and the Executive
will be entitled to the same compensation and rights specified in Section 5.1.

 

5.3

Termination by the Company Without Cause

  The Company may terminate the employment of the Executive hereunder without
Cause upon at least (thirty) 30 days’ written notice to the Executive.  An
election by the Company not to extend the Term pursuant to Section 1 hereof
shall be deemed to be a termination of employment by the Company Without Cause
at the date of expiration of the Term.  At the time the Executive’s employment
is terminated by the Company (i.e., at the expiration of such notice period),
the Term will terminate, all remaining obligations of the Company and the
Executive under Sections 1 through 3 will immediately cease (except as expressly
provided below), and the Company will pay the Executive, and the Executive will
be entitled to receive, the Executive’s Annual Salary through the end of the
Term.  Payments under this Section 5.3 are subject to Section 5.6.




5.4

Termination by the Executive for Good Reason

  The Executive may terminate his employment hereunder for Good Reason upon 30
days’ written notice to the Company which notice must be given within (thirty)
30 days of the occurrence of the condition that is the basis for such Good
Reason; provided, however, that, if the basis for such Good Reason is
correctible and the Company has corrected the basis for such Good Reason within
(thirty) 30 days after receipt of such notice, the Executive may not then
terminate his employment for Good Reason with respect to the matters addressed
in the written notice, and therefore the Executive’s notice of termination will
automatically become null and void.  At the time the Executive’s employment is
terminated by the Executive for Good Reason (i.e., at the expiration of such
notice period), the Term will terminate, all obligations of the Company and the
Executive under Sections 1 through 3 will immediately cease (except as expressly
provided below), and the Company will pay the Executive, and the Executive will
be entitled to receive, the same compensation and rights specified in
Section 5.3.




If a reduction in the Annual Salary was the basis for the Executive’s
termination for Good Reason, then the Annual Salary in effect before such
reduction shall be used to calculate the payments under this Section 5.4.




5.5

Other Terms Relating to Certain Terminations of Employment

  Except as otherwise provided under Section 5.6, amounts payable under this
Section 5 following the Executive’s termination of employment will be paid as
promptly as practicable after such termination of employment and, in any event,
within three (3) months after the end of the year in which employment
terminates.




5.6

Limitations Under Code Section 409A

  Anything in this Agreement to the contrary notwithstanding, if (i) on the date
of termination of the Executive's employment with the Company or a Subsidiary,
any of the Company’s stock is publicly traded on an established securities
market or otherwise (within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code, as amended (the “Code”)), (ii) if the Executive is
determined to be a “specified employee” within the meaning of Section
409A(a)(2)(B) of the Code, (iii) the payments exceed the amounts permitted to be
paid pursuant to Treasury Regulations section 1.409A-1(b)(9)(iii) and (iv) such
delay is required to avoid the imposition of the tax set forth in Section
409A(a)(1) of the Code as a result of such termination, the Executive would
receive any payment that, absent the application of this Section 5.6, would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(1) six (6) months after the Executive's termination date, (2) the Executive's
death or (3) such other date as will cause such payment not to be subject to
such interest and additional tax (with a catch-up payment equal to the sum of
all amounts that have been delayed to be made as of the date of the initial
payment).




It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code.  To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Executive the economic benefits described herein in
a manner that does not result in such tax being imposed.




5.7

Obligations of the Company upon Change in Control.

  Within ninety (90) days of the consummation of a Change in Control, the
Company shall make a lump sum cash payment to the Executive equal to the Annual
Salary due through the end of the Term.  Anything in this Agreement not
withstanding, if the Executive receives any compensation pursuant to this
Section 5.7, the Executive shall not be entitled to receive compensation
pursuant to Sections 5.3 and 5.4 hereof.

6.

Definitions Relating to Termination Events and Change of Control.

6.1

“Cause”

  For purposes of this Agreement, “Cause” shall mean the Executive’s:




(i)

gross negligence relating to the Executive’s employment with the Company or its
subsidiaries or affiliates;




(ii)

theft, fraud, embezzlement, misappropriation, or dishonesty relating to the
Executive’s employment with the Company or its subsidiaries or affiliates;




(iii)

conviction of a felony or of any crime punishable by a prison term in excess of
one (1) year;




(iv)

drunkenness, moral turpitude, or unethical business conduct relating to your
employment with the Company; or




(v)

failure to reasonably correct or cease, within fifteen (15) days of written
notice from any of our executive officers or the Board, any (1) insubordination,
(2) failure to follow standard policies or procedures, (3) failure to comply
with any reasonable and lawful instruction of any of our executive officers or
the Board, or (4) willful and continued failure to substantially perform the
Executive’s duties hereunder (other than such failure resulting from the
Executive’s incapacity due to physical or mental illness).




No act, or failure to act, on the part of the Executive shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company.  Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for Cause unless and until there shall have
been delivered to the Executive a copy of the resolution duly adopted by the
affirmative vote of not less than a majority of the independent members of the
Board at a meeting of the Board (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board) finding that, in the good faith opinion of the Board,
the Executive was guilty of conduct set forth above in this definition and
specifying the particulars thereof in detail.




6.2

“Change in Control”

  For purposes of this Agreement, a “Change in Control” means the following:




(i)

The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control:  (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 6.2; or




(ii)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business) beneficially owns, directly or indirectly, 15% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or




(iv)

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

6.3

“Compensation Accrued at Termination”

  For purposes of this Agreement, “Compensation Accrued at Termination” means
the following:

(i)

The unpaid portion of the Annual Salary at the rate payable, in accordance with
Section 3.1 hereof, at the date of the Executive’s termination of employment,
pro-rated through such date of termination, payable in accordance with the
Company’s regular pay schedule;

(ii)

Except as otherwise provided in this Agreement, all earned and unpaid and/or
vested, nonforfeitable amounts owing or accrued at the date of the Executive’s
termination of employment under any compensation plans and arrangements set
forth or referred to in Sections 3.2-3.4 hereof in which the Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans and arrangements (and agreements and documents thereunder) pursuant to
which such compensation and benefits were granted or accrued; and

(iii)

Reasonable business expenses and disbursements incurred by the Executive prior
to the Executive’s termination of employment, to be reimbursed to the Executive,
as authorized under Section 3.6, in accordance the Company’s reimbursement
policies as in effect at the date of such termination.  

6.4

“Disability”

  For purposes of this Agreement, “Disability” means the Executive is unable due
to a physical or mental condition to perform the essential functions of his
position with or without reasonable accommodation for six (6) months in the
aggregate during any twelve (12) month period or based on the written
certification by three (3) licensed physicians of the likely continuation of
such condition for such period.  This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, Section 409A of the Code, and other applicable law.




6.5

“Good Reason”

  For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any of the following
circumstances unless, if correctable, such circumstances are fully corrected
within thirty (30) days of the notice of termination given in respect thereof:

(i)

The assignment to the Executive of duties materially inconsistent with the
Executive’s position and status hereunder, or an alteration, materially adverse
to the Executive, in the nature of the Executive’s duties, responsibilities, and
authorities, the Executive’s positions or the conditions of the Executive’s
employment from those specified in Section 2 or otherwise hereunder (other than
inadvertent actions which are promptly remedied); except the foregoing shall not
constitute Good Reason if occurring in connection with the termination of the
Executive’s employment for Cause, Disability, as a result of the Executive’s
death, or as a result of action by or with the consent of the Executive;

(ii)

a material reduction by the Company in the Executive’s Annual Salary;

(iii)

the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to fully assume the Company’s obligations and to perform under
this Agreement; or

(vi)

any other failure by the Company to perform any material obligation under, or
breach by the Company of any material provision, of this Agreement.

7.

 Excise Tax-Related Provisions  In the event the Executive becomes entitled to
any amounts or benefits payable in connection with a Change in Control or other
change in control (whether or not such amounts are payable pursuant to this
Agreement) (the “Severance Payments”), if any of such Severance Payments are
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any similar federal, state or local tax that may hereafter be imposed), the
Company shall pay to the Executive at the time specified in Section 7(iii)
hereof an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Total
Payments (as hereinafter defined) and any federal, state, and local income tax
and Excise Tax upon the payment provided for by Section 7(i), shall be equal to
the Total Payments; provided, however that in the event the aggregate value of
the Total Payments exceeds three (3) times the Executive’s “base amount,” as
defined in Section 280G(b)(3) of the Code, (the “Parachute Threshold”) by less
than 10%, one or more of the Total Payments shall be reduced so that the
aggregate value of the Total Payments is $1.00 less than the Parachute
Threshold. Unless the Executive shall have given prior written notice specifying
a different order to the Company to effectuate the foregoing, the Company shall
reduce or eliminate the Total Payments by first reducing or eliminating the
portion of the Total Payments which are not payable in cash and then by reducing
or eliminating cash payments, in each case in reverse order beginning with
payments or benefits which are to be paid the farthest in time from the Change
in Control. Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement, or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation.  For the avoidance of doubt, in no event shall the Company be
required to pay to the Executive any amount under this Section 7 with respect to
any taxes or interest that may arise as a result of Section 409A of the Code.   

(i)

For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:




(A)

any other payments or benefits received or to be received by the Executive in
connection with a Change in Control or the Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (which,
together with the Severance Payments, constitute the “Total Payments”) shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of Section
280G(b)(1) of the Code shall be treated as subject to the Excise Tax, unless in
the opinion of nationally-recognized tax counsel or compensation consultant the
selection of which was approved under Section 7(iv) such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code in excess of the base amount within the meaning of
Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise Tax;




(B)

the amount of the Total Payments which shall be treated as subject to the Excise
Tax shall be equal to the lesser of (x) the total amount of the Total Payments
and (y) the amount of excess parachute payments within the meaning of Section
280G(b)(1) of the Code (after applying Section 7(i)(A) hereof); and




(C)

the value of any non-cash benefits or any deferred payments or benefit shall be
determined by a nationally-recognized accounting or consulting firm the
selection of which was approved under Section 7(iv) in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.  




(ii)

For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of the Executive’s employment, the
Executive shall repay to the Company within ten days after the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal and state and local
income tax imposed on the Gross-Up Payment being repaid by the Executive if such
repayment results in a reduction in Excise Tax and/or federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code.  In the event that the
Excise Tax is determined to exceed the amount taken into account hereunder at
the time of the termination of the Executive’s employment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional gross-up payment
in respect of such excess within ten (10) days after the time that the amount of
such excess is finally determined.  




(iii)

The payments provided for in this Section 7 shall be made not later than the
thirtieth (30th) day following the date of the Executive’s termination of
employment; provided, however, that if the amount of such payments cannot be
finally determined on or before such day, the Company shall pay to the Executive
on such day an estimate, as determined in good faith by the Company, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the sixtieth (60th) day after the date of the Executive’s termination of
employment.  In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to the Executive, payable on the fifteenth (15th) day after
the demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).  




(iv)

All determinations under this Section 7 shall be made at the expense of the
Company by a nationally recognized public accounting or consulting firm selected
by the Company and subject to the approval of the Executive, which approval
shall not be unreasonably withheld.  Such determination shall be binding upon
the Executive and the Company.  




8.

Non-Competition, Non-Solicitation, and Non-Disclosure; the Executive’s
Cooperation; Non-Disparagement.

8.1

Non-Competition and Non-Solicitation:




(i)

During the term of the Executive’s employment with the Company or any affiliate
of the Company and for one (1) year thereafter, the Executive shall not, either
directly or indirectly, and will not permit any business, association, trust,
corporation, partnership, limited liability company, proprietorship, or other
entity that is controlled by the Executive to, either directly or indirectly,
(a) participate in, assist, aid, or advise in any way, any competitive business
or enterprise that competes with the Company’s business of early stage mineral
exploration and development (the “Business”), or (b) do any of the following:
 (1) cause or attempt to cause any employee, agent, or contractor of the Company
or any affiliate of the Company to terminate his or her employment, agency, or
contractor relationship with the Company or affiliate; (2) interfere or attempt
to interfere with the relationship between the Company and any employee, agent,
or contractor; or hire or attempt to hire any employee, agent, or contractor of
the Company or any affiliate of the Company; (3) solicit business for any
competitive services from any customer or client served by the Company at any
point during the Executive’s employment with the Company, or solicit business
from or hire any person or entity that was, during the Executive’s employment
with the Company, solicited or identified as a business prospect by the
Executive or any other Company employee, agent, or consultant; or (4) interfere
or attempt to interfere with any transaction, agreement, prospective agreement,
business opportunity, or business relationship in which the Company or any
affiliate of the Company was involved at any point during the Executive’s
employment with the Company.




(ii)

Notwithstanding the provisions of Section 8.1(i) above, (a) the Executive’s
ownership of less than a five percent (5%) ownership interest in another
competing business entity (where such ownership does not constitute control and
where the Executive does not act as a director, officer, consultant, or
otherwise provide services to such entity), (b) the Executive’s service on the
board of directors of any charitable, non-profit, or educational institution
without compensation (other than reimbursement for reasonable and documented
out-of-pocket expenses) or on the board of directors of any entity that is not
in direct competition with the Company in the Business, or (c) managing the
Executive’s personal investments and affairs and the personal investment and
affairs of any of his family members so long as such investments are not in a
business or assets that compete with the Company or its affiliates, shall not be
prohibited hereby.




8.2

Non-Disclosure; Ownership of Work

  The Executive shall not, at any time during the Term and for a period of no
less than five (5) years thereafter (including following the Executive’s
termination of employment for any reason), disclose, use, transfer, or sell,
except in the course of employment with or other service to the Company, any
proprietary information, secrets, organizational or employee information, or
other confidential information belonging or relating to the Company and its
affiliates and customers so long as such information has not otherwise been
disclosed through no wrongdoing of the Executive or an individual under a
similar restriction or is not otherwise in the public domain, except as required
by law or pursuant to legal process.  In addition, upon termination of
employment for any reason, the Executive will return to the Company or its
affiliates all documents and other media containing information belonging or
relating to the Company or its affiliates.  The Executive will promptly disclose
in writing to the Company all inventions, discoveries, developments,
improvements and innovations (collectively referred to as “Inventions”) that the
Executive has conceived or made during the Term; provided, however, that in this
context “Inventions” are limited to those which (i) relate in any manner to the
existing or contemplated business activities of the Company and its affiliates;
(ii) are suggested by or result from the Executive’s work at the Company; or
(iii) result from the use of the time, materials or facilities of the Company
and its affiliates.  All Inventions will be the Company’s property rather than
the Executive’s.  Should the Company request it, the Executive agrees to sign
any document that the Company may reasonably require to establish ownership in
any Invention.

  

8.3

Cooperation With Regard to Litigation

  The Executive agrees to cooperate with the Company, during the Term and
thereafter (including following the Executive’s termination of employment for
any reason), by making himself available to testify on behalf of the Company or
any subsidiary or affiliate of the Company, in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Company, or any subsidiary or affiliate of the Company, in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Board or its representatives or counsel, or representatives or counsel to
the Company, or any subsidiary or affiliate of the Company, as may be reasonably
requested and after taking into account the Executive’s post-termination
responsibilities and obligations.  The Company agrees to reimburse the
Executive, on an after-tax basis, for all reasonable expenses actually incurred
in connection with his provision of testimony or assistance.  




8.4

Non-Disparagement

  The Executive shall not, at any time during the Term and thereafter make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to the Company, its subsidiaries or
affiliates or their respective officers, directors, employees, advisors,
businesses or reputations, nor shall members of the Board of Directors or the
Executive’s successor in office make any such statements or representations
regarding the Executive.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude the Executive or his successor or members of the Board
of Directors from making truthful statements that are required by applicable
law, regulation, or legal process.  




8.5

Release of Employment Claims

  The Executive agrees, as a condition to receipt of any termination payments
and benefits provided for in Sections 4 and 5 herein (other than Compensation
Accrued at Termination) (the “Termination Benefits”), that he will execute a
general release in substantially the form attached hereto as Exhibit A.

 

8.6

Forfeiture of Outstanding Warrants and Other Equity Awards.  The provisions of
Sections 4 and 5 notwithstanding, if the Executive fails to comply with the
restrictive covenants under Sections 8.1 – 8.5, all warrants to purchase Common
Stock and other equity awards granted by the Company at and after the Effective
Date and then held by the Executive or a transferee of the Executive shall be
immediately forfeited and thereupon such warrants and equity awards shall be
cancelled.  Notwithstanding the foregoing, the Executive shall not forfeit any
warrant or equity award unless and until there shall have been delivered to him,
within six (6) months after the Board (i) had knowledge of conduct or an event
allegedly constituting grounds for such forfeiture and (ii) had reason to
believe that such conduct or event could be grounds for such forfeiture, a copy
of a resolution duly adopted by a majority affirmative vote of the membership of
the Board (excluding the Executive) at a meeting of the Board called and held
for such purpose (after giving the Executive reasonable notice specifying the
nature of the grounds for such forfeiture and not less than thirty (30) days to
correct the acts or omissions complained of, if correctable, and affording the
Executive the opportunity, together with his counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive has
engaged in conduct set forth in this Section 8.6 that constitutes grounds for
forfeiture of the Executive’s warrants and equity awards; provided, however,
that if any warrant is exercised or equity award is settled after delivery of
such notice and the Board subsequently makes the determination described in this
sentence, the Executive shall be required to pay to the Company an amount equal
to the difference between the aggregate value of the shares acquired upon such
exercise of the option at the date of the Board determination and the aggregate
exercise price paid by the Executive and an amount equal to the fair market
value of the shares delivered in settlement of the equity award at the date of
such determination (net of any cash payment for the shares by the Executive).
 Any such forfeiture shall apply to such warrants or equity awards
notwithstanding any term or provision of any warrant or equity award agreement.
 In addition, warrants and equity awards granted to the Executive on or after
the Effective Date, and gains resulting from the exercise of such warrants and
settlement of such equity awards, shall be subject to forfeiture in accordance
with the Company’s standard policies relating to such forfeitures and clawbacks,
as such policies are in effect at the time of grant of such warrants or equity
awards.

8.7

Survival

  The provisions of this Section 8 shall survive the termination of the Term and
any termination or expiration of this Agreement.




8.8

Remedies.  The Executive agrees that any breach of the terms of this Section 8
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law.  The Executive therefore also
agrees that in the event of said breach or any threat of breach and
notwithstanding Section 9 the Company shall be entitled to an immediate
injunction and restraining order from a court of competent jurisdiction to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages.  The availability of injunctive
relief shall be in addition to any other remedies to which the Company may be
entitled at law or in equity.  The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach of this Section 8, including but not limited to the recovery of damages
from the Executive.  The Executive hereby further agrees that, if it is ever
determined that willful actions by the Executive have constituted wrongdoing
that contributed to any material misstatement or omission from any report or
statement filed by the Company with the U.S. Securities and Exchange Commission
or material fraud against the Company, then the Company, or its successor, as
appropriate, may recover all of any award or payment made to the Executive, less
the amount of any net tax owed by the Executive with respect to such award or
payment over the tax benefit to the Executive from the repayment or return of
the award or payment, pursuant to Sections 5.3 or 5.4, and the Executive agrees
to repay and return such awards and amounts to the Company within 30 calendar
days of receiving notice from the Company that the Board has made the
determination referenced above and accordingly the Company is demanding
repayment pursuant to this Section 8.8.  The Company or its successor may, in
its sole discretion, affect any such recovery by (i) obtaining repayment
directly from the Executive; (ii) setting off the amount owed to it against any
amount or award that would otherwise be payable by the Company to the Executive;
or (iii) any combination of (i) and (ii) above.

9.

Governing Law; Disputes.

9.1

Governing Law

  This Agreement is governed by and is to be construed, administered, and
enforced in accordance with the laws of the State of Colorado, without regard to
conflicts of law principles.  If under the governing law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation, ordinance, or other principle of law, such portion shall be
deemed to be modified or altered to the extent necessary to conform thereto or,
if that is not possible, to be omitted from this Agreement.  The invalidity of
any such portion shall not affect the force, effect, and validity of the
remaining portion hereof.  If any court determines that any provision of Section
9 is unenforceable because of the duration or geographic scope of such
provision, it is the parties’ intent that such court shall have the power to
modify the duration or geographic scope of such provision, as the case may be,
to the extent necessary to render the provision enforceable and, in its modified
form, such provision shall be enforced.  




9.2

LIMITATION ON LIABILITIES

  IF EITHER THE EXECUTIVE OR THE COMPANY IS AWARDED ANY DAMAGES AS COMPENSATION
FOR ANY BREACH OR ACTION RELATED TO THIS AGREEMENT, A BREACH OF ANY COVENANT
CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS OR IMPLIED BY EITHER LAW OR FACT),
OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE OR IN PART ON ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL BE LIMITED TO CONTRACTUAL
DAMAGES AND SHALL EXCLUDE CONSEQUENTIAL DAMAGES AND PUNITIVE DAMAGES.




9.3

WAIVER OF JURY TRIAL

  TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.




10.

Miscellaneous.

10.1

Integration

  This Agreement cancels and supersedes any and all prior agreements and
understandings between the parties hereto with respect to the employment of the
Executive by the Company, any parent or predecessor company, and the Company’s
subsidiaries during the Term.  This Agreement constitutes the entire agreement
among the parties with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto.




10.2

Successors; Transferability

  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise, and whether or not the corporate
existence of the Company continues) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise and, in the case of an
acquisition of the Company in which the corporate existence of the Company
continues, the ultimate parent company following such acquisition.  Subject to
the foregoing, the Company may transfer and assign this Agreement and the
Company’s rights and obligations hereunder to another entity that is
substantially comparable to the Company in its financial strength and ability to
perform the Company’s obligations under this Agreement.  Neither this Agreement
nor the rights or obligations hereunder of the parties hereto shall be
transferable or assignable by the Executive, except in accordance with the laws
of descent and distribution or as specified in Section 10.3.  




10.3

Beneficiaries

  The Executive shall be entitled to designate (and change, to the extent
permitted under applicable law) a beneficiary or beneficiaries to receive any
compensation or benefits provided hereunder following the Executive’s death.  




10.4

Notices

  Whenever under this Agreement it becomes necessary to give notice, such notice
shall be in writing, signed by the party or parties giving or making the same,
and shall be served on the person or persons for whom it is intended or who
should be advised or notified, by Federal Express or other similar overnight
service or by certified or registered mail, return receipt requested, postage
prepaid and addressed to such party at the address set forth below or at such
other address as may be designated by such party by like notice:




If to the Company:

International Gold Resources, Inc.
7200 S. Alton Way, Suite B-230

Centennial, CO 80112
Attention:  Tim B. Acton, Chief Operating Officer




With a copy to:




Richard J. Mattera, Esq.

Hogan & Hartson LLP

1200 17th Street, Suite 1500

Denver, CO 80202




If to the Executive:




Robert L. Dumont




If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement.  In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.  




10.5

Reformation

  The invalidity of any portion of this Agreement shall not be deemed to render
the remainder of this Agreement invalid.  




10.6

Headings

  The headings of this Agreement are for convenience of reference only and do
not constitute a part hereof.  




10.7

No General Waivers

  The failure of any party at any time to require performance by any other party
of any provision hereof or to resort to any remedy provided herein or at law or
in equity shall in no way affect the right of such party to require such
performance or to resort to such remedy at any time thereafter, nor shall the
waiver by any party of a breach of any of the provisions hereof be deemed to be
a waiver of any subsequent breach of such provisions.  No such waiver shall be
effective unless in writing and signed by the party against whom such waiver is
sought to be enforced.  




10.8

Offsets; Withholding

  The amounts required to be paid by the Company to the Executive pursuant to
this Agreement shall not be subject to offset other than with respect to any
amounts that are owed to the Company by the Executive due to his receipt of
funds as a result of his fraudulent activity.  The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to the
Executive under this Agreement, including under Sections 4 and 5, or otherwise
by the Company, will be subject to withholding to satisfy required withholding
taxes and other required deductions.  




10.9

Successors and Assigns

  This Agreement shall be binding upon and shall inure to the benefit of the
Executive, his heirs, executors, administrators, and beneficiaries, and shall be
binding upon and inure to the benefit of the Company and its successors and
assigns.

 

10.10

Counterparts

  This Agreement may be executed in counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.  




10.11

Due Authority and Execution

  The execution, delivery, and performance of this Agreement have been duly
authorized by the Company and this Agreement represents the valid, legal, and
binding obligation of the Company, enforceable against the Company according to
its terms.  




10.12

Representations of the Executive

  The Executive represents and warrants to the Company that he has the legal
right to enter into this Agreement and to perform all of the obligations on his
part to be performed hereunder in accordance with its terms and that he is not a
party to any agreement or understanding, written or oral, which prevents him
from entering into this Agreement or performing all of his obligations
hereunder.  In the event of a breach of such representation or warranty on the
Executive’s part or if there is any other legal impediment which prevents him
from entering into this Agreement or performing all of his obligations
hereunder, the Company shall have the right to terminate this Agreement
forthwith in accordance with the same notice and hearing procedures specified
above in respect of a termination by the Company for Cause pursuant to Section
5.1 and shall have no further obligations to the Executive hereunder.
 Notwithstanding a termination by the Company under this Section 10.13, the
Executive’s obligations under Section 8 shall survive such termination.  




11.

Indemnification.

  To the maximum extent permitted by applicable law and the Certificate of
Incorporation and Bylaws of the Company, the Executive shall be indemnified and
held harmless by the Company against any cost or expense (including reasonable
fees of counsel reasonably acceptable to the Company) or liability (including
any sum paid in settlement of a claim with the approval of the Company), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with this Agreement.  Such indemnification shall be in addition to
any rights of indemnification that the Executive may have under applicable law.
Notwithstanding the foregoing, you acknowledge that the Company will not
indemnify you:  (1) on account of any conduct which is the subject of an action
suit or proceeding brought by the Company and approved by the majority of the
Board that alleges willful misappropriation of corporate assets by you,
disclosure of material confidential information in violation of your fiduciary
or contractual obligations to the Company, or any other willful and deliberate
breach in bad faith of your duty to the Company or its stockholders; or (2) on
account of your conduct which is finally adjudged by a court having jurisdiction
in the matter to have been grossly negligent, knowingly fraudulent, or
deliberately dishonest, or to constitute willful misconduct.

12.

Certain Definitions.  For purposes of this Agreement:

12.1.

an “affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person, and includes subsidiaries.

12.2.

A “business day” means the period from 9:00 am to 5:00 pm Mountain Standard Time
on any weekday that is not a banking holiday in Denver, Colorado.

12.3.

A “person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any court, administrative agency or commission or other governmental authority.

12.4.

A “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests or no board of
directors or other governing body, fifty percent (50%) or more of the equity
interests of which) is owned directly or indirectly by such first person.

[SIGNATURE PAGE TO FOLLOW]





























IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

INTERNATIONAL GOLD RESOURCES, INC.




By:  /s/ Robert L. Dumont




Name:

Robert L. Dumont

Title:

President and Chief Executive Officer


























EXHIBIT A 1




For and in consideration of the payments and other benefits due to Robert L.
Dumont (the “Executive”) pursuant to the Employment Agreement dated as of
January 1, 2008 (the “Employment Agreement”), by and between International Gold
Resources, Inc. (the “Company”) and the Executive, and for other good and
valuable consideration, the Executive hereby agrees, for the Executive, the
Executive’s spouse and child or children (if any), the Executive’s heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, to forever release, discharge, and
covenant not to sue the Company, or any of its divisions, affiliates,
subsidiaries, parents, branches, predecessors, successors, assigns, and, with
respect to such entities, their officers, directors, trustees, employees,
agents, shareholders, administrators, general or limited partners,
representatives, attorneys, insurers, and fiduciaries, past, present, and future
(the “Released Parties”) from any and all claims of any kind arising out of, or
related to, his employment with the Company, its affiliates, and subsidiaries
(collectively, with the Company, the “Affiliated Entities”) or the Executive’s
separation from employment with the Affiliated Entities, which the Executive now
has or may have against the Released Parties, whether known or unknown to the
Executive, by reason of facts which have occurred on or prior to the date that
the Executive has signed this Release.  Such released claims include, without
limitation, any and all claims relating to the foregoing under federal, state or
local laws pertaining to employment, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et seq. the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973,
as amended, 29 U.S.C. Section 701 et seq., the Family and Medical Leave Act of
1992, 29 U.S.C. Section 2601 et seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.




The Executive has read this Release carefully, acknowledges that the Executive
has been given at least twenty-one (21) days to consider all of its terms and
has been advised to consult with any attorney and any other advisors of the
Executive’s choice prior to executing this Release, and the Executive fully
understands that by signing below the Executive is voluntarily giving up any
right which the Executive may have to sue or bring any other claims against the
Released Parties, including any rights and claims under the Age Discrimination
in Employment Act.  The Executive also understands that the Executive has a
period of seven (7) days after signing this Release within which to revoke his
agreement, and that neither the Company nor any other person is obligated to
make any payments or provide any other benefits to the Executive pursuant to the
Agreement until eight (8) days have passed since the Executive’s signing of this
Release without the Executive’s signature having been revoked other than any
accrued obligations payable pursuant to the terms of the Company’s normal
payroll practices.  Finally, the Executive has not been forced or pressured in
any manner whatsoever to sign this Release, and the Executive agrees to all of
its terms voluntarily.




Notwithstanding anything else herein to the contrary, this Release shall not
affect:  (i) the Company’s obligations under any compensation plan or
arrangement (including, without limitation, obligations to the Executive under
the Employment Agreement, or any warrant, stock option, or stock award) where
the Executive’s compensation is intended to continue, or the Executive is to be
provided with compensation, in accordance with the express written terms of such
plan or arrangement beyond the date of the Executive’s termination; (ii) rights
to indemnification the Executive may have under the Employment Agreement or a
separate agreement entered into with the Company; or (iii) rights that the
Executive may have as a shareholder.




This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.  Section 9 of the Employment Agreement shall
apply to this Release.













_________________________

”Robert L. Dumont”

Date

 Robert L. Dumont







_________________________

_________________________

Date

INTERNATIONAL GOLD RESOURCES, INC.


FOOTNOTES

1

This release may be amended by the Company to reflect new laws and changes in
applicable laws.












